DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed 2 April 2021. 
The applicant's claim for benefit of provisional application US 62/628399, filed 9 Feb 2018 and a CIP of 16/272119 has been received and acknowledged.
Claims 1-10 are currently pending and have been examined.

EXAMINER NOTE: Examiner requests Applicant contact Examiner to set up an interview to discuss methods of amending the claims to recite patent eligible subject matter to overcome the rejections. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards the system/apparatus for conducting Dodd-Frank Act stress testing. In the instant case, Claims 1-10 is/are directed to a system/apparatus. 
(2a) Prong 1   Stress testing for Dodd Frank compliance  is categorized in/akin to the abstract idea subject matter grouping of: (Mathematical concepts and methods of organizing human activity) [fundamental economic practice and organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1….. for conducting Dodd-Frank Act stress testing of a financial institution, comprising:
…, 
a …, and 
…
5at least one stress-test… coupled to …and to least one external data …, the at least one stress-test …
the … which provides …. 
a …. 
10the … …a model to be executed, 
wherein the model comprises user inputs from …, the user inputs including: (i) input financial information comprising historical financial data, spot financial data, projected financial data, market financial data, and time data; (ii) risk information, and (iii) model equation information, 
15wherein the model is an …or a …; 
the …. using the user inputs, data from the external data source, and data …., to execute at least one equation to calculate (i) bank pre- provision net revenue information, (ii) credit information, (iii) tax information, (iv) credit risk- weighted asset information, and (v) capital ratios, 
20wherein, if the model is an R model, the model execution … executes the …l using an …, and
wherein, if the model is a … the model execution … executes the … using a …;
the model execution … … the calculated information to the user interface in 25…., the displayed information including (i) the calculated bank pre-provision net revenue information, (ii) the calculated credit information, (iii) the calculated tax information, (iv) the calculated credit risk-weighted asset information, and (v) the calculated capital ratios; 
the … …updated user inputs from …., the updated user 30inputs including at least one of: (i) updated input financial information comprising at least one of 31 US_145917398v2_383164-00028383614-00028 Utility Applicationupdated historical financial data, updated spot financial data, updated projected financial data, updated market financial data, and updated time data; (ii) updated risk information, and (iii) updated model equation information; 
the model execution … using the updated user inputs, data from the external data 5source, and data from the internal database, to execute at least one equation to calculate at least one of (i) updated bank pre-provision net revenue information, (ii) updated credit information, (iii) updated tax information, (iv) updated credit risk-weighted asset information, and (v) updated capital ratios; 
the model execution … … the updated calculated information to the user 10interface in at least one screenshot on the user display, the displayed information including at least one of (i) the calculated updated bank pre-provision net revenue information, (ii) the calculated updated credit information, (iii) the calculated updated tax information, (iv) the calculated updated credit risk-weighted asset information, and (v) the calculated updated capital ratios;
15the model execution… executing the sensitivity analysis… to (i) provide to the user interface display at least one screenshot for input of at least one custom stress test macro- economic driver-based scenario using at least one mathematical model stored …, and (ii) run the at least one scenario to determine model sensitivity and impact on the calculated updated capital ratios.  

As stated above, this  abstract idea falls into the (b) subject matter grouping of: (Mathematical concepts and methods of organizing human activity) . 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of (…using…, …executes…,… executes…, … executes…, …using…, …executing…) do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. receiving…. providing (i.e. displaying…) … receiving…)    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (For example: See MPEP 2106.05 (d), (f) and (g)) 
(2b) In the instant case, Claims 1-10 are directed to a system/apparatus. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of: (user interface, display, input device, processor, server, server processor, computer program,  data source, model wizard, model execution engine, sensitivity analysis tool, R model, JavaScript model, database, JavaScript Engine ) merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), (f) and (g)) (Specification, Fig. 1, 5; p8-9, processors… any of the above and any suitable combination of Personal Computers, servers, cloud-based devices, etc….p. 9-11 glossary…p20-21Fig. 6… Model Execution Engine.. ) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
  It is noted that claims 2-10 introduces the additional elements of  various  wherein clauses which further define the  R model  (Claim 2), the timing of data calculated (Claims 3-4); further software feature and models (Claims 5, 6, 7, 8, 9 and 10). This element is not a practical application of the judicial exception because The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d), (f) and (g)) Further the additional elements of: (user interface, display, input device, processor, server, server processor, computer program,  data source, model wizard, model execution engine, sensitivity analysis tool, R model, JavaScript model, database, JavaScript Engine ) taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  elements amounts to mere use of a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d), (f) and (g)) (Specification, Fig. 1, 5; p8-9, processors… any of the above and any suitable combination of Personal Computers, servers, cloud-based devices, etc….p. 9-11 glossary…p20-21Fig. 6… Model Execution Engine.. )
Therefore, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	

Pertinent art not cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0140651 A1, Prasad (SYSTEM AND METHOD FOR INTEGRATED MODEL RISK MANAGEMENT- method and apparatus for validating models including using stress testing models)

US 10,699,233 Bl, Chen et al. (DYNAMIC PREDICTION MODELING- systems and methods of dynamic predictive model)

Board of Governors, Federal Reserve System, (June 2017) Dodd-Frank Act Stress Test 2017: Supervisory Stress Test Methodology and Results (Annual assessment of Dodd-Frank Stress Tests


US 2019/0188293 A1, Argyros et al. (MANAGING COMPLIANCE DATA SYSTEMS – method, computer program product and computer system of managing data system for compliance including Dodd Frank. )

US 2019/0171774 A1, Andrews et al.(DATA FILTERING BASED ON HISTORICAL DATA ANALYSIS )

US 2019/0095557 A1, Sehgal et al. (MODELLING APPARATUSES METHODS AND SYSTEMS)



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691